Name: 2004/689/: Council Decision of 4 October 2004 establishing a Social Protection Committee and repealing Decision 2000/436/EC
 Type: Decision
 Subject Matter: social protection;  social affairs;  EU institutions and European civil service
 Date Published: 2004-10-13; 2006-05-30

 13.10.2004 EN Official Journal of the European Union L 314/8 COUNCIL DECISION of 4 October 2004 establishing a Social Protection Committee and repealing Decision 2000/436/EC (2004/689/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 144 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) In its Communication A Concerted Strategy for modernising social protection of 14 July 1999 the Commission made suggestions for the enhancement of cooperation in the field of social protection by, among other things, setting up a group of high-level officials. (2) In its Resolution of 16 February 2000, the European Parliament welcomed the Commission's communication and the creation of such a group. (3) In its Conclusions of 17 December 1999 on the strengthening of cooperation for modernising and improving social protection (2), the Council supported the Commission's proposal to establish a mechanism for enhanced cooperation, brought about by the work of the group of high-level officials, for the implementation of this action. The Council stressed that this kind of cooperation should cover all forms of social protection and, where necessary, help the Member States to improve and strengthen their social protection systems in accordance with their national priorities. It also recalled the competence of the Member States for the organisation and financing of social protection and endorsed the four broad objectives within the overall challenge of modernising social protection systems as identified by the Commission: namely to make work pay and provide secure income, to make pensions safe and pension systems sustainable, to promote social inclusion and to ensure high quality and sustainable health care; it also underlined that equality between women and men must be mainstreamed in all activities aiming at these four objectives. Finally, the Council recognised that the aspects relating to finance are common to all the objectives. (4) The Conclusions of the Lisbon European Council on 23 and 24 March 2000 acknowledged the importance of social protection in further developing and modernising an active and dynamic welfare state in Europe, and called upon the Council to strengthen cooperation between Member States by exchanging experiences and best practice on the basis of improved information networks. (5) At Nice and at its subsequent meetings, the European Council has regularly endorsed the work done by the Social Protection Committee in promoting the Community policy exchange on social protection. (6) The Social Protection Committee set up by Council Decision 2000/436/EC of 29 June 2000 (3) has clearly demonstrated its utility as an advisory body for both the Council and the Commission and has contributed actively to the development of the Open Method of Coordination, as established in the Lisbon European Council. (7) Following the entry into force of the Treaty of Nice on 1 February 2003, a Social Protection Committee with additional tasks should replace the existing Committee of the same name, in order to permit the work already done by the latter to be continued. Decision 2000/436/EC should therefore be repealed as from the date on which the new Social Protection Committee takes up its functions, HAS DECIDED AS FOLLOWS: Article 1 1. A Social Protection Committee (hereinafter referred to as the Committee), with advisory status, is hereby established to promote cooperation on social protection policies between Member States and with the Commission, in full compliance with the Treaty and with due regard for the powers of the Community's institutions and organs. 2. The tasks of the Committee shall be: (a) to monitor the social situation and the development of social protection policies in the Member States and the Community; (b) to promote exchanges of information, experience and good practice between Member States and with the Commission; (c) without prejudice to Article 207 of the Treaty, to prepare reports, formulate opinions or undertake other work within its fields of competence, at the request of either the Council or the Commission or on its own initiative. 3. The Committee shall work, as appropriate, in cooperation with other relevant bodies and committees dealing with social and economic policy matters, such as the Employment Committee and the Economic Policy Committee. 4. In fulfilling its mandate, the Committee shall establish appropriate contacts with the social partners and social non-governmental organisations, account being taken of their respective roles and responsibilities in the social protection sphere. The European Parliament shall also be informed regarding the activities of the Committee. Article 2 1. The Committee shall consist of two representatives appointed by each Member State and two representatives of the Commission. The representatives may be assisted by two alternates. Member States and the Commission shall use their best endeavours to achieve a gender balance in the composition of delegations. 2. The Committee may call on external experts where its agenda so requires. 3. The Committee shall establish contacts with representatives of the candidate countries. Article 3 1. The Committee shall elect its chairperson from among the representatives of the Member States for a non-renewable term of two years. The chairperson shall be assisted by four vice-chairpersons of whom two shall be elected by the Committee from among its members for a term of two years. The third shall be a representative from the Member State holding the Presidency of the Council and the fourth shall be a representative from the Member State that will hold the next Presidency. 2. Meetings of the Committee shall be convened by the chairperson, either on his or her own initiative or at the request of at least half of the members of the Committee. 3. The Committee shall establish its own rules of procedure. Expenses shall be reimbursed in accordance with the administrative rules in force. 4. The Commission shall provide the analytical and organisational support for the Committee. It shall designate a member of its staff as Secretary, who shall act on the instructions of the Committee when assisting the Committee in carrying out its tasks. The Commission shall liaise with the General Secretariat of the Council with regard to the holding of meetings. Article 4 The Committee may entrust the study of specific questions to its alternate members or may establish working groups to this end. In such cases, the chair shall be taken by either a member or an alternate member of the Committee or by a Commission official, appointed by the Committee. The working groups may call upon experts to assist them. Article 5 Decision 2000/436/EC shall be repealed as from the date of the first meeting of the Committee. The first meeting of the Committee shall take place no later than four months after the date of adoption of this Decision. Done at Luxembourg, 4 October 2004. For the Council The President A. J. DE GEUS (1) Opinion delivered on 10 February 2004 (not yet published in the Official Journal). (2) OJ C 8, 12.1.2000, p. 7. (3) OJ L 172, 12.7.2000, p. 26.